Citation Nr: 9922893	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  96-24 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Boston, Massachusetts


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel



INTRODUCTION

The veteran has verified active duty from March 1974 to March 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 RO rating decision which 
denied a claim of entitlement to non-service-connected 
pension benefits.  


FINDINGS OF FACT

1.  The veteran's claim of entitlement to non-service-
connected pension benefits was received at the RO in May 
1995.  

2.  The pension benefit sought on appeal cannot be 
established without further medical evidence regarding the 
current diagnosis and severity of the veteran's various 
apparent disorders; there is inadequate medical evidence 
presently of record for an evaluation of the claim on appeal.  

3.  Without good cause shown, the veteran failed to report 
for VA examinations, which were originally scheduled for July 
1997, and then rescheduled for September 1998.  


CONCLUSION OF LAW

Entitlement to a permanent and total disability rating for 
pension purposes is not warranted.  38 U.S.C.A. §§ 1521, 7105 
(West 1991); 38 C.F.R. § 3.655 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

It is initially noted that the RO's July 1999 notice of 
certification of the appeal to the Board erroneously 
indicated that the appeal was being certified to the United 
States Court of Appeals for Veterans Claims (Court).  No 
prejudice to the veteran is indicated, however, as an earlier 
(April 1999) notice clearly informed both the veteran and his 
representative that the appeal was being prepared for Board 
consideration.  Moreover, as a July 1999 written brief 
presentation from the veteran's representative was, as has 
been routine, forwarded to the Board--and not the Court, it 
appears that all parties were aware that the appeal was 
before the Board and not the Court.  Accordingly, no 
corrective action is necessary.  

A veteran who is totally and permanently disabled by reason 
of non-service-connected disabilities, not the result of his 
own willful misconduct, is entitled to receive pension 
benefits if he served in the active military, naval, or air 
service: (1) for 90 days or more during a period of war; (2) 
during a period of war and was discharged or released from 
such service for a service-connected disability; (3) for a 
period of 90 consecutive days or more and such period began 
or ended during a period of war; or (4) for an aggregate of 
90 days or more in two or more separate periods of service 
during more than one period of war. See 38 U.S.C.A. 
§ 1521(a), (j) (West 1991); 38 C.F.R. §§ 3.2, 3.3, 3.6, 3.7, 
3.15, 3.16, 3.17 (1998).  

The veteran has no service connected disability.  After 
receipt of private treatment and hospitalization records, 
dated from June 1994 to February 1998, the RO recognized 
asthma as a non-service-connected disability, which was 
considered to be 10 percent disabling.  Drug and alcohol 
abuse was identified by the RO as a non-service-connected 
problem which was the result of willful misconduct.  See RO 
rating decision dated in April 1996.  

The existing medical evidence of record in the veteran's 
claims file raises many questions regarding not only the 
current level of severity of the veteran's asthma, but also 
the diagnosis and severity of various other disorders, both 
physical and psychiatric.  Private and VA treatment records 
of 1994, 1995 and 1996 primarily show treatment for 
polysubstance dependence and bronchial asthma with nicotine 
dependence.  Additionally various other diagnoses have been 
made, including post-traumatic stress disorder (PTSD), a 
major depressive disorder, and mixed personality disorder.  
See VA hospital treatment summary of May 1996; Faulkner 
Hospital psychiatric consultation report of February 1995; 
and Heritage Hospital adult addiction service discharge 
summary of July 1994.  Physical disorders noted in the 
medical record include arthritis of the lumbar spine and left 
knee, with complaints of significant back and knee pain.  

The above limited medical evidence fails to show any clear 
psychiatric diagnosis, but rather a mixed and uncertain 
psychiatric clinical picture, with multiple diagnoses which 
appear to have been made without review of the other 
diagnoses and documented clinical history, albeit incomplete.  
More importantly, this evidence lacks the sort of detail 
necessary to determine the severity and level of functional 
impairment due to the veteran's various physical and 
psychiatric disorders.  38 C.F.R. §§ 4.71, 4.71a, 4.97, 4.130 
(1998).  As these questions remain unanswered by the existing 
medical evidence of record, VA general medical and 
psychiatric examinations were deemed necessary by the RO.  
After a thorough review of the veteran's claims file, the 
Board agrees.  

In May 1996, the veteran specifically requested that he be 
provided a VA examination.  However, the evidence reflects 
that the veteran failed to report for VA examinations when 
scheduled.  A VA informal administrative record, dated in 
July 1997, reflects that the veteran failed to report for a 
VA mental disorders examination scheduled for July 8, 1997.  

In October 1997, the RO issued a supplemental statement of 
the case (SSOC) advising the veteran that his claim on appeal 
had been denied because of his failure to report for the July 
8, 1997, VA examination scheduled at the Boston, 
Massachusetts VA Out-Patient clinic.  In doing so, the RO 
noted that "[e]vidence expected from this examination which 
might have been material to the outcome of this claim could 
not be considered."  

In June 1998, the veteran again requested that he be 
scheduled for another VA examination, offering the 
explanation that he was unable to make the earlier VA 
examination appointment because of illness.  

In July 1998, the RO scheduled the veteran for appropriate VA 
examinations.  VA administrative record, dated in December 
1998, indicates that the veteran failed to report to VA 
general medical, mental disorders, and PTSD examinations, 
which had been scheduled for September 10, 1998.  

In March 1999, the veteran's representative notified the 
veteran, at his last known address of record, that he needed 
to contact his representative as soon as possible.  The memo 
acknowledged that the veteran failed to keep several VA 
examination appointments, and the representative advised the 
veteran that, if he desired to go forward with his claim, he 
would have to be examined by VA.  

An April 1999 VA Decision Review Officer Conference Report 
notes that the veteran failed to respond to his 
representative, but it was noted that he would be given 
another opportunity to appear for VA examination should he 
make himself available.  An April 1999 SSOC advised the 
veteran that his claim for pension was denied pursuant to 
38 C.F.R. § 3.655 for failure to report for a VA examination.  
The veteran was again notified that the evidence expected 
from this examination, which might have been material to the 
outcome of his claim, could not be considered.  He was given 
an opportunity to return an enclosed form requesting another 
VA examination, if he was willing to make himself available.  
No reply is of record.  

Title 38 C.F.R. section 3.655 provides, in pertinent part:

(a)	General.  When entitlement or 
continued entitlement to a benefit 
cannot be established or confirmed 
without a current VA examination or 
reexamination and a claimant, without 
good cause, fails to report for such 
examination, or reexamination, action 
shall be taken in accordance with 
paragraph (b) or (c) of this section as 
appropriate.  

(b)	Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an 
original compensation claim, the claim 
shall be rated based on the evidence of 
record.  When the examination was 
scheduled in conjunction with any other 
original claim, a reopened claim for a 
benefit which was previously 
disallowed, or a claim for increase, 
the claim shall be denied. 

38 C.F.R. § 3.655 (1998).  

As noted above, the Board finds that the available evidence 
of record is incomplete.  Little is known about how disabling 
the veteran's physical and mental problems are in the context 
of 38 C.F.R. §§ 4.71, 4.71a, 4.97, 4.130, which pertains to 
specific levels of disability for certain disease processes.  
It is noted that the existing evidence of record does not 
support a finding of, and neither the veteran nor his 
representative has asserted, good cause for his failure to 
report to the VA examination scheduled in September 1998; 
therefore, his claim for pension must be denied.  

It should be noted that the record does not contain evidence 
to rebut the presumption that the veteran was properly 
informed of the date and time of both the July 1997 and 
September 1998 VA examinations.  See Mason v. Brown, 8 Vet. 
App. 44, 53-55 (1995).  Moreover, the veteran has not 
contended that he did not receive notice of the examinations.

In closing, while VA has a duty to assist the veteran, see 
38 U.S.C.A. § 5107 (West 1991), 38 C.F.R. § 3.159 (1998), and 
although the RO made repeated attempts to do so, the Board 
finds that his failure to cooperate with VA frustrated these 
efforts.  In particular, the existing medical evidence of 
record is insufficient to evaluate the claim of entitlement 
to permanent and total disability pension benefits.  While a 
written statement from the veteran indicates, after the fact, 
that he had been too ill to appear at the July 1997 VA 
examination, he has given no reason for his later failure to 
show at VA examinations scheduled for September 1998.  Since 
then, he has also repeatedly failed to reply to inquiries 
from both the VA RO and his representative.  Given the facts 
as described above, and because of the imperative nature of 
38 C.F.R. § 3.655 with respect to original claims other than 
ones for compensation, see Woods v. Derwinski, 1 Vet. 
App. 190 (1991), his claim for permanent and total disability 
pension must be denied.  


ORDER

Entitlement to a permanent and total disability rating for 
pension purposes is denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

